Citation Nr: 0909241	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to August 
1979.  He died in October 2005.  The appellant is the 
deceased Veteran's former wife, who is acting on behalf of 
their daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates he died in 
October 2005 at age 44; the immediate cause of death was 
listed as gunshot wound to right upper arm.  

2.  At the time of the Veteran's death, he was service-
connected for bilateral flat feet, post traumatic stress 
disorder, spondylolithesis L5-S1 and pain and weakness of the 
right and lower left extremities; he was also receiving 
individual unemployability compensation, equivalent to a 100 
percent rating.

3.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor did a service- 
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

4.  The Veteran did not have a totally disabling service-
connected disability for at least 10 years prior to his 
death, nor did he have a totally disabling service-connected 
disability since his release from active duty for at least 5 
years prior to his death, nor was he a former prisoner of war 
who died after September 30, 1999.
CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A surviving child of a Veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

In order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a pre-existing injury in the active 
military, naval or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a 
deceased Veteran's surviving child in the same manner as if 
the Veteran's death were service connected, even though the 
Veteran died of nonservice-connected causes, if two 
conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
First, the Veteran's death must not be the result of his or 
her own willful misconduct.  38 C.F.R. § 3.22(a)(1).  Here, 
the record is silent as to this element, but the Board need 
not address it, as the record does not establish the second 
requirement -- namely, that at the time of death, certain 
requirements for total disability compensation must have been 
met. 38 C.F.R. § 3.22(a)(2).  There are three ways in which 
the total disability requirement can be met: the Veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) was rated totally 
disabling continuously since the Veteran's release from 
active duty, and for a period of not less than five years 
immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the Veteran was a 
former prisoner of war (POW) who died after September 30, 
1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).

History and Analysis

The Veteran died in October 2005.  During his lifetime, he 
was service-connected for a number of disabilities, including 
bilateral flat feet, post traumatic stress disorder, 
spondylolithesis L5-S1 and pain and weakness of the right and 
lower left extremities.  The Veteran was granted entitlement 
to individual unemployability due to his service-connected 
disabilities, the equivalent of a 100 percent rating, from 
December 10, 1998.  In July 2006, the appellant, the 
Veteran's former wife, filed a claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C. § 
1318 for the Veteran's child.

The appellant asserted in her November 2006 Notice of 
Disagreement that the Veteran was rated as 100 percent 
disabled by VA and so the Veteran's daughter should be 
entitled to DIC benefits.

In this case the Veteran's October 2005 official death 
certificate lists the immediate cause of death as gunshot 
wound to right upper arm (presumed handgun).  The manner of 
death was listed as a homicide.  A newspaper article from the 
Kansas City Star indicates that the Veteran was shot in the 
head as he sat in his truck in a restaurant parking lot.  The 
Board notes that the appellant does not claim and the 
evidence does not show that the cause of the Veteran's death 
was related to his military service or service-connected 
disabilities.  

The Board observes that the Veteran was discharged from 
service in August 1979.  At the time of the Veteran's death 
in October 2005, the Veteran was service connected for a 
number of disabilities and considered totally disabled due to 
unemployability.  However, the Veteran was granted individual 
unemployability and considered totally disabled as of 
December 1998, not quite seven years prior to his death.  As 
the Veteran did not have any service-connected disabilities 
that were continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
his separation from service, the 'totally disabling' 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Additionally, the Veteran was not a former 
prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
'fourth element' of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).  Notice should be provided to a claimant before 
the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice. 

In this case, the provisions of 38 U.S.C.A. § 5103(a) were 
not necessary to be provided to the appellant before the 
September 2006 decision.  Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellants 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

In November 2007, the appellant was provided with notice of 
what evidence was needed for her claim, what VA would do, and 
what she should do.  The Board notes that the letters 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  She was at that time given the specific 
notice required by Hupp, supra. 

The Board acknowledges that the appellant was not provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  However, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained above, the Board has determined that DIC 
benefits are not warranted.  Consequently, no disability 
rating or effective date for service connection will be 
assigned, and the failure to provide notice with respect to 
those elements of the claim is no more than harmless error. 

Finally, the Board notes that Veteran's service treatment 
records and all other pertinent available records, including 
VA treatment records are located in the claims file.  The 
appellant submitted the Veteran's death certificate and 
newspaper articles.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records that could be obtained to 
substantiate the denied claim, particularly as the law is 
dispositive in this matter.  The Board is also unaware of any 
such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.


ORDER

Entitlement to DIC benefits is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


